t c summary opinion united_states tax_court rodrigo kho and loreta kho petitioners v commissioner of internal revenue respondent docket no 7720-17s filed date rodrigo kho and loreta kho pro sese christiane c sanicola for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated all section references are to the internal continued any other court and this opinion shall not be treated as precedent for any other case respondent determined that petitioners are liable for a federal_income_tax deficiency of dollar_figure for the taxable_year year in issue and an accuracy- related penalty of dollar_figure under sec_6662 petitioners husband and wife filed a timely petition for redetermination pursuant to sec_6213 at the time the petition was filed they resided in california the parties agree that petitioners are not entitled to a dependency_exemption deduction for mrs kho’s mother entitled to deduct mortgage interest payments of dollar_figure entitled to deduct real_estate_taxes of dollar_figure entitled to deductions claimed on schedule c for legal and professional expenses of dollar_figure office expenses of dollar_figure taxes and license fees of dollar_figure parking fees of dollar_figure and postage expenses of dollar_figure and not entitled to continued revenue code as amended and in effect for and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 2regarding mortgage interest payments the parties agree that dollar_figure shall be reported on schedule a itemized_deductions and dollar_figure shall be reported on schedule c profit or loss from business 3regarding real_estate_taxes the parties agree that dollar_figure shall be reported on schedule a and dollar_figure shall be reported on schedule c deductions claimed on schedule c for rent or lease expenses and education expenses petitioners offered no evidence that they are entitled to an itemized_deduction for a claimed charitable_contribution of dollar_figure or a deduction for the business use of their home in excess of the dollar_figure allowed in the notice_of_deficiency accordingly those adjustments are deemed conceded the issues remaining for decision are whether petitioners are entitled to a dependency_exemption deduction for mrs kho’s father entitled to deductions for certain expenses related to a foster care activity in excess of amounts allowed by respondent and liable for an accuracy-related_penalty under sec_6662 4some adjustments in the notice_of_deficiency are computational and will flow from the parties’ concessions and the court’s disposition of the issues remaining in dispute background5 i petitioners’ foster care activity petitioners have one child and they reside in a single-family home where they provide foster care for two adult men with developmental disabilities petitioners’ foster care clients have separate bedrooms but share a single bathroom during the year in issue one of petitioners’ clients routinely spent weekends at his parents’ home the other client lived with petitioners year round and required a gluten-free diet this client accompanied petitioners on all family outings including vacations and recreational outings to accommodate his dietary needs petitioners prepared only gluten-free meals in their home and they ordered only gluten-free items when they dined out ii mrs kho’s parents during the year in issue mrs kho’s parents lived in the philippines her father is a u s citizen but her mother is not petitioners provided financial support to mrs kho’s parents in transferring funds to them through electronic channels and sometimes sending cash to them when friends from the united_states traveled to the philippines the 5some of the facts have been stipulated record shows that petitioners transferred about dollar_figure to mrs kho’s parents in mrs kho’s father had been employed for many years in the philippines as an accountant but had retired sometime before mrs kho acknowledged that her father received social_security_benefits from the philippine government in although she was uncertain of the amount she was also uncertain whether her father received any pension payments in iii petitioners’ tax_return petitioners filed a joint form_1040 u s individual_income_tax_return for the tax_return was prepared by an accounting firm that petitioners had relied upon in the past petitioners claimed five dependency_exemption deductions--including exemptions for themselves their son and mrs kho’s parents petitioners attached to their tax_return a schedule c related to the foster care activity described above they reported gross_receipts from the activity of dollar_figure operating_expenses of dollar_figure and expenses attributable to the business use of their home of dollar_figure reported on form_8829 expenses for business use of your home resulting in a net_loss of dollar_figure they reported the latter amount on line of their tax_return as is relevant here petitioners deducted vehicle expenses of dollar_figure computed using the optional standard mileage rate meals and entertainment_expenses of dollar_figure and grocery expenses of dollar_figure discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction or credit claimed rule a 503_us_79 292_us_435 i dependency_exemption deduction generally taxpayers may claim dependency_exemption deductions for their dependents as defined in sec_152 sec_151 the term dependent includes a qualifying_relative sec_152 under sec_152 a 6see notice_2013_80 sec_3 2013_52_irb_821 setting the standard mileage rate pincite cents per mile for taxable_year 7petitioners do not contend and the record does not suggest that the burden_of_proof should shift to respondent pursuant to sec_7491 8as a general_rule the term dependent does not include an individual who is not a citizen or national of the united_states unless the individual is a resident continued qualifying_relative is an individual who bears a qualifying relationship to the taxpayer eg the taxpayer’s parent sec_152 whose gross_income for the year is less than the sec_151 exemption_amount dollar_figure for who receives over one-half of his support from the taxpayer for the taxable_year and who is not a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year although petitioners demonstrated that they transferred about dollar_figure to mrs kho’s parents in they were unable to provide objective evidence of mrs kho’s father’s gross_income in or whether he received over one-half of his support from petitioners as required under sec_152 under the circumstances petitioners have failed to show that they are entitled to a dependency_exemption deduction for mrs kho’s father ii schedule c expenses under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a deduction normally is not allowed however for personal living or family_expenses sec_262 whether an expenditure satisfies the requirements continued of the united_states or a country contiguous to the united_states sec_152 for deductibility under sec_162 generally is a question of fact see 320_us_467 as used in sec_162 an ordinary_expense is defined as one which is normal usual or customary in the taxpayer’s trade_or_business see 308_us_488 and necessary has been defined as appropriate and helpful see welch v helvering u s pincite respondent contends that petitioners are not entitled to a deduction for meals and entertainment_expenses and that the amounts petitioners may deduct for vehicle expenses and groceries are limited to dollar_figure and dollar_figure respectively in short respondent maintains that expenses in excess of the amounts allowed do not constitute ordinary and necessary business_expenses within the meaning of sec_162 petitioners assert that because one or both of their clients always accompanied them when they left home all vehicle expenses and all of their expenses for meals and entertainment constitute ordinary and necessary business_expenses petitioners further assert that because they adopted a gluten-free diet to accommodate the needs of one of their clients and gluten-free food products 9respondent does not dispute that petitioners’ foster care activity was a trade_or_business or that they actually paid the expenses in dispute generally are more expensive than similar products that are not gluten-free all of the groceries that they purchased in qualify as ordinary and necessary business_expenses a taxpayer seeking a business_expense deduction for what would ordinarily be considered a personal living expense for one’s self and one’s dependents must demonstrate that the expenditures were different from or in excess of that which would have been made for the taxpayer’s personal purposes 77_tc_911 quoting 21_tc_170 petitioners failed to show that they are entitled to any deduction for meals and entertainment_expenses or that they are entitled to deductions for vehicle expenses or grocery expenses in excess of the amounts allowed by respondent we conclude on this record that petitioners’ expenditures_for meals and entertainment were nondeductible personal expenses under sec_262 moreover any excess cost to petitioners in providing gluten-free meals to their client is accounted for in the amount that respondent allowed as a deductible expense for groceriesdollar_figure in short we sustain respondent’s determination that the 10for the sake of completeness we note that petitioners failed to satisfy sec_274 which prescribes more stringent substantiation requirements to be met continued expenses in dispute were primarily for petitioners’ and their son’s personal benefit and any business_purpose was distinctly secondary and incidental see eg 55_tc_94 iii accuracy-related_penalty sec_6662 and b and imposes an accuracy-related_penalty equal to of the amount of any underpayment_of_tax that is due to the taxpayer’s negligence or disregard of rules or regulations or to any substantial_understatement_of_income_tax negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 a taxpayer is negligent if he or she fails to maintain sufficient records to substantiate disputed expenses 116_tc_438 sec_1 b income_tax regs an understatement of income_tax is substantial if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 continued before a taxpayer may deduct certain categories of expenses including travel_expenses meals and entertainment expenditures and expenses related to the use of listed_property such as automobiles as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s at dollar_figure sec_6664 provides however that no penalty shall be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion swihart v commissioner tcmemo_1998_407 the court must consider all the facts and circumstances in determining whether the taxpayer acted with reasonable_cause and in good_faith sec_1_6664-4 income_tax regs 11respondent has satisfied his burden of production even taking respondent’s concessions into account it is likely that the understatement of income_tax exceeds of the tax required to be shown on petitioners’ return which is greater than dollar_figure moreover petitioners conceded a number of adjustments without explanation and failed to maintain sufficient records finally the record includes a civil penalty approval form executed by the internal_revenue_service examiner’s group manager approving the sec_6662 penalty determined in the notice_of_deficiency see sec_6751 generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id considering all the facts and circumstances including petitioners’ lack of sophistication regarding tax matters and their good-faith reliance on the assistance of an accountant in preparing their tax_return for the year in issue we conclude that petitioners have shown reasonable_cause and that they acted in good_faith in respect of the portions of the underpayments that are attributable to the disallowance of deductions for vehicle expenses meals and entertainment_expenses and grocery expenses no penalty may be imposed under sec_6662 in respect of those portions of the underpayments in contrast we conclude that petitioners are liable for the penalty imposed under sec_6662 with respect to the portions of the underpayments attributable to the remaining adjustments that were sustained in this case to reflect the foregoing decision will be entered under rule
